Citation Nr: 9924200	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  91-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of peptic 
ulcer disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from January to June, 1965, 
and from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of April 1990 and September 1991, which found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for peptic 
ulcer disease.  In April 1992, the Board issued a decision 
which reopened the claim, but denied service connection for 
peptic ulcer disease on the basis of service incurrence or 
aggravation, and as secondary to service-connected post-
traumatic stress disorder.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "Court"), and, in 
August 1993, the Court issued a single judge memorandum 
decision which vacated the denial portions of the April 1992, 
and remanded it to the Board for a further decision.  The 
case was remanded by the Board to the RO in April 1994, for 
action consistent with the Court's decision.  

In September 1997, the Board issued a decision denying 
service connection for peptic ulcer disease on direct, 
secondary, and secondary aggravation bases.  The veteran 
appealed that decision, and the parties filed a joint motion 
to remand, on the basis that the Board had not discussed the 
applicability of 38 C.F.R. § 3.303(b), as discussed in Savage 
v. Gober, 10 Vet.App. 488 (1997), and 38 C.F.R. § 3.303(d).  
The Court, in November 1998, granted the joint motion, and 
ordered that the Board decision be vacated, and the case 
remanded to the Board for additional action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Peptic ulcer disease did not unequivocally exist prior to 
service.

3.  There is clear and convincing evidence that the veteran 
did not have peptic ulcer disease in service or within one 
year thereafter.

4.  There is no competent evidence of a nexus between peptic 
ulcer disease initially diagnosed in 1971 and 
gastrointestinal symptoms in service.

5.  Peptic ulcer disease was not caused by, nor did an 
increase in severity result from, post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  Peptic ulcer disease was not proximately due to or the 
result of service-connected post-traumatic stress disorder.  
38 U.S.C.A. §§ 1101, 5107 (1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  FACTUAL BACKGROUND

Service medical records pertaining to the veteran's first 
period of service, including entrance and separation 
examination reports, do not contain any reference to 
gastrointestinal complaints or abnormalities.  During the 
second period of service, the examination for entrance onto 
active duty did not contain any pertinent history, 
complaints, or abnormal findings.  On several occasions in 
October and November, 1966, the veteran was seen with 
complaints of abdominal pain.  When first seen in October, he 
reported the pain was relieved by eating.  He had been 
treated in civilian life by a doctor who had prescribed 
medication.  The following month, the veteran reported that 
the pain was not relieved for any significant period of time 
by anything, including food.  A history of indigestion for 
several years was noted, with symptoms increasing in severity 
over the past month.  Several days later, it was reported 
that symptoms of "ulcer" were worse.  A request for an 
internal medical consult, dated in November 1966, noted that 
the veteran complained of burning epigastric pain relieved by 
food and antacids, which was now almost constant.  The 
problem began two days after he had been assigned to security 
duties, which he thoroughly disliked, and treatment with a 
"Suppy" diet and Librium Probanthine had been without 
results.  The provisional diagnosis was ulcer versus 
functional GI disorder.  

The consult included an upper gastrointestinal series, which 
was reported as normal, and an increase in the dosage of his 
medication was planned.  He still complained of pain, and he 
was to be followed up in three weeks.  However, there is no 
medical evidence of subsequent treatment for gastrointestinal 
complaints.  In December 1966, it was noted that he had been 
on "R & R" for five days earlier in the month.  He 
complained of dysuria.  The following day, he complained of 
headache, general malaise, being tired and some upper 
respiratory symptoms; it was noted that he had no other 
symptoms at that time.  No further pertinent complaints were 
noted during the remainder of his period of active duty, 
including on the separation examination of May 1968.  
Examination of the "abdomen and viscera" at that time was 
normal.  

Subsequent to service, the veteran was hospitalized in Los 
Robles hospital from October to November, 1971, for 
evaluation of symptoms including gastrointestinal pain, 
nausea, vomiting and weakness.  A history of a painful but 
not bleeding duodenal ulcer in 1962, diagnosed by upper 
gastrointestinal series, was reported.  During the past one 
year, he had experienced increasing epigastric pain, relieved 
by milk.  Elsewhere in the intake history, no childhood or 
adult diseases except duodenal ulcer at the age of 15 or 16 
were reported.  An active duodenal ulcer was disclosed during 
the hospitalization on an upper gastrointestinal series.  
After resolution of symptoms he was released, with a final 
diagnosis of duodenal ulcer with bleeding.  

The veteran was again hospitalized in the same facility from 
June to July 1972; a more than 10 year history of painful 
duodenal ulcer was reported.  In addition to the October 1971 
hospitalization, he had suffered numerous episodes of pain in 
the epigastrium, relieved by milk, over the past 18 months.  
After work-up, recurrent, intractable duodenal ulcer with 
hemorrhage was the impression, and he underwent a vagotomy 
and pyloroplasty.  His third hospitalization in that facility 
was from May to June 1973, when he was admitted with a two-
hour history of severe abdominal pain.  The veteran provided 
a long history of peptic ulcer disease with at least three 
prior bleeds.  The history was of approximately 11 years 
duration.  A perforated duodenal ulcer and pancreatitis were 
diagnosed, and the veteran underwent plication of duodenal 
ulcer.  

In connection with a claim for VA benefits, the veteran 
submitted a statement dated in April 1974, in which he 
claimed that he had stomach problems in service.  He claimed 
that he had been told that his inflamed stomach prevented a 
proper diagnosis at that time, and that he was also told that 
since he was in Vietnam, the proper equipment was not readily 
available.  He had continued to experience stomach problems 
until 1971, when an ulcer was diagnosed.  He related that he 
had surgery in 1972 and 1973, and was to have a gastral 
resection later in the year.  

In February and in March 1976, he was again hospitalized for 
treatment of his ulcer.  The hospital report consists of a 
typewritten copy showing a history of epigastric pain 
intermittently since age 20; "20" is handwritten.  
Reportedly, an upper gastrointestinal series while he had 
been in service had been negative.  His pervious surgical 
history was reported as well.  He underwent a 
hemigastrectomy.  

A decision of the Social Security Administration dated in 
July 1984 described conclusions reached by a psychiatrist, D. 
B. Patterson, M.D., who noted that the veteran had major 
depression and a personality disorder, with some evidence of 
psychophysiologic manifestations.  He explained that many of 
the veteran's somatic and gastrointestinal problems could be 
related to his mental impairment.  

Also included with the Social Security determination was a 
Social Security determination dated in April 1987, as well as 
numerous medical statements compiled in connection with those 
determinations.  In May 1984, a psychiatrist, R. J. Cooper, 
M.D., wrote that the veteran's peptic ulcer disease was 
related to a combination of gastric irritation due to alcohol 
abuse and psychosomatic stress exacerbations of past ulcer 
disease.  He felt that the stress from the veteran's job was 
contributory.  

Also included with these records was a report of a medical 
evaluation, dated in January 1986, obtained in connection 
with the veteran's Workers' Compensation claim, by E. J. 
O'Neill, M.D., who reported that the veteran had a history of 
ulcer disease beginning in the early 1970's, and had 
undergone a gastrectomy in 1979.  He had worked as an 
insurance salesman from 1970 to 1984, and his job was 
described as stressful.  The only mention of his period of 
service was that he had been a heavy equipment operator in 
Vietnam.  Dr. O'Neill noted a diagnostic impression of 
gastrectomy secondary to occupationally induced stresses.  He 
felt that 50 percent of his ulcer disability was 
occupational, and 50 percent related to alcoholism and other 
psychiatric characteristics.  

In June 1990, the veteran filed a statement claiming that he 
had PTSD due to Vietnam, and that he had developed ulcer 
disease secondary to PTSD.  In April 1991, he presented 
testimony at a hearing before a hearing officer.  He stated 
that he had served two tours of duty in Vietnam, the first 
from October 1966 to March 1967, and the second from 
September 1967 to May 1968.  He testified that his chronic 
stomach problems had begun in Vietnam.  A rating decision in 
May 1991 granted service connection for PTSD, and currently 
the veteran is in receipt of a 100 percent rating for PTSD.  

The file also contains several statements and treatment notes 
from a psychiatrist, J. S. Ketchum, M.D., who began treating 
the veteran during a hospitalization from November 1983 to 
January 1984.  According to the summary of this 
hospitalization, the veteran was a salesman for a large 
insurance company, and "[a]s a consequence of his excessive 
work load he developed ulcers and underwent partial resection 
of his stomach in order to treat this condition."  The 
diagnosis at that time was depression.  In November 1986, the 
veteran described some of his Vietnam experiences, primarily 
seeing body bags and Agent Orange spraying.  After his 
discharge, he had experienced difficulties in obtaining and 
retaining employment.  Later, he worked at the insurance 
company, and the ulcers started.  Beginning in May 1990, Dr. 
Ketchum diagnosed PTSD, based on the veteran's reported 
experiences in Vietnam.  

According to a January 1991 report from Dr. Ketchum, the 
veteran reported Vietnam stressors, primarily one in which he 
saw a tank hit by a rocket, after which three men came 
running out of the tank, on fire.  About two years after this 
event, the veteran began experiencing diarrhea.  He also 
developed headaches in about 1971 or 1972, about two years 
after he began working as an insurance agent.  Reportedly, 
stomach problems had come after the headaches.  He developed 
ulcers, two at first, one of which was thought to have been 
there for several years, with rough edges and scar tissue 
around it.  He recalled having ulcer symptoms in February or 
so of 1968, three months after the tank experience.  He had 
been sent for a gastrointestinal series, but they found only 
an inflamed stomach, and he was sent back to duty, after 
treatment with antacids and diet.  He was given light duty 
for two weeks, and was able to recover and return to regular 
duty.  He had no significant stomach problems at the time of 
his discharge from the military.  In a quarterly progress 
report dated in April 1991, Dr. Ketchum opined that the clear 
origins of the veteran's ulcer had been in Vietnam, when he 
had gastritis, although an ulcer was not able to be 
visualized due to inflammation.  He felt that a scar noted 
later at surgery represented an ulcer that developed in 
Vietnam.  

A letter from Dr. Ketchum dated in October 1991 provided a 
history obtained from the veteran.  The veteran related that 
he had witnessed the rocket attack on the tank in October 
1967, and that soon after that he started having nightmares 
and sharp burning pains in the epigastrium.  The symptoms 
became worse, and he sought medical treatment.  Dr. Ketchum 
asked the veteran whether he had ever had any stomach problem 
requiring treatment, and the veteran answered no.  
Reportedly, he was treated with antacids and diet, and, after 
a delay due, at least in part, to the absence of an X-ray 
machine at that location, he was sent to DaNang for a 
gastrointestinal series.  The study reportedly found some 
inflammation of the stomach, but no specific ulcer.  
Reportedly, because of the inflammation, the ulcer could not 
be seen.  After treatment with diet and antacid, he began 
feeling better, and put the problem out of his mind.  
However, off and on until 1971 when he was actually 
hospitalized, he had pains which would eventually be relieved 
by the antacids and diet prescribed while he had been in 
Vietnam.  Currently, although the ulcer problem had been 
corrected by gastric resection, he had a dumping syndrome.  

In view of this history, Dr. Ketchum concluded that the 
failure to find ulcer disease at the time of the original 
episode could be explained by the lack of complete diagnostic 
equipment and the fact that he had been under treatment for 
two weeks prior to the upper gastrointestinal series.  
Moreover, the gastrointestinal series at that time had been 
interpreted as showing diffuse gastric inflammation as well 
as possible localized ulcer damage.  Dr. Ketchum concluded 
that there was "clear continuity in the veteran's history 
[beginning] with the early ulcer symptoms in Vietnam, the 
inconclusive diagnosis two weeks later (following treatment), 
the recurrence of symptoms after reassignment to Vietnam 
(which he was able to control by medical means), the 
improvement after leaving the theater of operations, and the 
recurrence of the same symptoms when he began working as a 
civilian, culminating in acute ulcer and hemorrhage."  He 
felt that the ulcer diagnosed in 1971 was part of a 
continuous process which had begun with the inservice 
incident in 1967.  Thus, he believed that "one must presume 
that [the veteran's] disease leading to partial disability 
was in fact directly and proximately connected to combat-
related stress in Vietnam. . ."  

A VA examination in July 1995 resulted in a diagnosis of 
duodenal ulcer disease in the past complicated by severe 
dumping syndrome due to his subtotal gastrectomy.  In May 
1996, the veteran underwent another VA gastrointestinal 
examination, for which the claims folder was made available, 
and which concluded that the veteran had a history of ulcer 
disease requiring surgery with subsequent symptoms consistent 
with a dumping syndrome.  There was no increase in 
manifestations that was proximately due to PTSD, and the 
ulcers were not caused by PTSD.  There was no evidence to 
support stress or PTSD as an aggravating factor of ulcers, 
causing bleeding or need for surgery.  His long course with 
duodenal ulcer was due to the fact that a definitive surgical 
procedure had not been performed at the outset, in 1971, 
rather than in 1976.  

II.  ANALYSIS

This case presents three separate legal theories of service 
connection for ulcer disease, which will be discussed 
separately, consisting of direct service incurrence of the 
ulcer disease; inservice symptoms which continued after 
service, and were diagnosed as ulcer disease in 1971; and 
ulcer disease claimed as secondary to service-connected PTSD.  

A.  Direct service incurrence

This aspect of the veteran's claim is well-grounded; that is, 
it is plausible.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1991).  In this regard, the 
veteran, who is service-connected for PTSD due to combat 
stressors, claims that while in combat, he developed symptoms 
of ulcer disease; recent medical records document post-
surgical residuals of peptic ulcer disease; and the veteran 
has submitted medical evidence of a nexus.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  The VA has obtained or attempted to 
obtain all potentially relevant evidence referred to by the 
veteran, and no further development is indicated.  
Accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  

As a threshold matter, it must be determined whether ulcer 
disease pre-existed service.  The law provides that a veteran 
is presumed in sound condition except for defects noted when 
examined and accepted for service; this presumption may be 
rebutted by clear and unmistakable evidence that the 
disability manifested in service existed before service.  
38 U.S.C.A. §§ 1111 (West 1991).  In service, the veteran 
related having received treatment for gastrointestinal pain 
prior to service.  In addition, all three hospitalizations in 
1971, 1972, and 1973 reported a history of ulcer disease 
diagnosed in approximately 1962, well before either period of 
service.  The Court has held that a veteran's admission 
during clinical evaluations in service was sufficient to 
rebut the presumption of soundness.  Doran v. Brown, 6 
Vet.App. 283, 286 (1994).  However, subsequent decisions 
addressing the evidence necessary to rebut the presumption of 
soundness have limited the applicability of that holding; as 
pertinent in this case, the recent decisions indicate that 
the veteran's statement must pertain to matters within his 
competence.  See Harris v. West, 11 Vet.App. 456 (1998); 
Miller v. West, 11 Vet.App. 345 (1998); Crowe v. Brown, 7 
Vet.App. 238 (1994).  In this case, all histories reporting 
preexistence were based solely on information provided by the 
veteran.  While he can provide evidence regarding his 
observable symptoms, he is not competent to provide a 
diagnosis for those symptoms.  See, e.g., Falzone v. Brown, 8 
Vet.App. 398, 403 (1995).  Only medical evidence may be used 
to provide a medical diagnosis.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Consequently, since the sole evidence of 
preservice existence is history provided by the veteran, 
regarding matters beyond his competence, unequivocal 
existence prior to service has not been shown.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If the disability is peptic ulcer disease, service 
connection may be established if the disability was 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  However, this case involves a 
veteran who has been granted service connection based on 
wartime stressors, and who asserts that he developed peptic 
ulcer disease immediately after and as a result of combat 
experiences.  Consequently, the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) are for application.  Under applicable 
case law, this statute requires a three-step sequential test 
to determine service connection.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  The first two prongs of the test, 
i.e., satisfactory evidence of service incurrence, which is 
consistent with the circumstances of the veteran's combat 
service, are satisfied by the veteran's testimony and other 
statements regarding his inservice symptoms and treatment, 
with gastrointestinal distress continuing intermittently 
until an ulcer was diagnosed in 1971, together with a private 
doctor's statement that the inservice stressor represented 
the cause and the onset of the disease.  On this point, 
Collette requires that all weighing of the evidence must 
occur only in connection with the third step, which is a 
determination of whether a presumption of service connection 
is rebutted by clear and convincing evidence.  "Clear and 
convincing" evidence is "more than a preponderance" of the 
evidence.  Arms v. West, 12 Vet.App. 188, 196 (1999).  

The evidence in the veteran's favor includes his testimony 
and other statements that he suffered from pertinent 
symptomatology beginning in service, contemporaneously with 
his combat stressor, and that these same symptoms continued 
after service and were diagnosed as peptic ulcer disease in 
1971.  In addition, service medical records dated in October 
and November 1966 do show gastrointestinal complaints, with a 
recent worsening of symptoms, and indicate that ulcer disease 
was suspected.  His psychiatrist, who, as a physician, is 
competent to make such a statement, has concluded that 
gastric symptomatology eventually culminating in peptic ulcer 
disease had its onset immediately following, and was due to, 
the stress of combat.  In addition, the medical evidence 
establishes a causal connection between ulcer disease shown 
in 1971, 1972, and 1973, and current post-operative 
residuals.  

In discussing the countervailing evidence, it should be noted 
that "only an affirmative finding (including silence where a 
record purports to report on the existence of a particular 
condition or problem area) may be used as part of the clear 
and convincing evidence necessary to rebut pursuant to 
section 1154(b) the service-incurrence element of a service-
connection claim."  Arms v. West, 12 Vet.App. 188, 197 
(1999).  Affirmative evidence against the veteran's claim is 
contained in the service medical records, which show that, in 
evaluating the veteran's complaints of abdominal pain, the 
veteran was referred for an upper gastrointestinal series, 
which was reported as normal.  There was no mention of 
inflammation, as claimed by the veteran, in a test which 
"purport[ed] to report on the existence of a particular 
condition or problem area."  Id.  Particularly inasmuch as 
section 1154(b) was enacted because of the "difficulties 
encountered in assembling records of combat veterans" (id., 
quoting H.R. REP. NO. 1157, at 2-3 (1941)), this positive, 
contemporaneous medical evidence is clear and convincing 
evidence to the contrary, regarding the existence of ulcer 
disease in service.  In this regard, although on one occasion 
in November 1966, the symptoms of "ulcer" were noted to be 
worse, this same medical officer, in requesting an internal 
medical consult, provided a provisional diagnosis of ulcer 
versus functional gastrointestinal disorder.  Moreover, the 
upper gastrointestinal series was reported as normal, and 
thus not indicative of inflammation as stated by the veteran.  

In addition, during a hospitalization in a private facility 
in March 1976, the veteran himself reported that an upper 
gastrointestinal series during service had been negative.  
Consequently, the veteran's post-service recollections of in-
service incurrence are rebutted by the affirmative in service 
medical evidence showing normal findings on the upper 
gastrointestinal series, as well as his own statement, in 
March 1976, that the inservice upper gastrointestinal series 
had been negative.  

The veteran currently contends that the upper 
gastrointestinal series conducted in service was done in 
early 1968, while the documented upper gastrointestinal 
series in service was obtained in November 1966.  However, 
the veteran does not contend that he underwent two upper 
gastrointestinal series in service, and, in addition to 
numerous other statements and medical histories describing 
only one inservice upper gastrointestinal series, when he 
first filed a claim for service connection for ulcer disease 
in March 1974, he reported the inservice treatment, including 
the upper gastrointestinal series purportedly showing 
inflammation, as having occurred in December 1966.  Dr. 
Ketchum, when interviewing the veteran in 1991 regarding his 
inservice symptoms, asked the veteran whether he had ever had 
any stomach problem requiring treatment prior to the 
inservice complaints which led to the upper gastrointestinal 
series (purportedly showing inflammatory changes), and the 
veteran answered no.  Thus, the overwhelming weight of the 
evidence establishes that the inservice upper 
gastrointestinal series was conducted in November 1966, 
rather than in early 1968, as recalled by the veteran 20 
years later.  

Moreover, it is not certain that the veteran is competent to 
report the findings of a medical test, as reported to him.  
See Robinette v. Brown, 8 Vet.App. 69 (1995) ("the connection 
between the layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").  Additionally, the evidence does not 
show the presence of ulcer disease within a year of service.  
In 1971, he reported a history of symptoms of 10 years' 
duration, increasing in severity over the past year.  He has 
not contended that ulcer disease first became manifest during 
the year after service.  Accordingly, the chronic disease 
presumption is not for application.  See 38 C.F.R. §§ 3.307, 
3.309 (1998).  

B. Service connection based on continuity of symptomatology 

As discussed above, we have found that there is clear and 
convincing evidence against the presence of ulcer disease in 
service.  However, it is also contended that the 
gastrointestinal symptoms experienced by the veteran in 
service continued after service, and, in 1971, these same 
symptoms were diagnosed as ulcer disease.  The service 
medical records support the veteran's contention that he had 
gastrointestinal symptoms in service.  As to whether these 
symptoms continued after service, culminating in a diagnosis 
of duodenal ulcer disease in 1971, the Court has held that 
section 1154(b) only applies to the question of service 
incurrence, and not to etiologically link the condition in 
service to the current condition.  Wade v. West, 11 Vet.App. 
302, 305 (1998); Velez v. West, 11 Vet.App. 148, 154 (1998).  
Competent evidence of a nexus, as required by Caluza, is 
still required.  Wade, at 305.  Whether gastrointestinal 
symptoms present in service represented the onset of ulcer 
disease diagnosed in 1971 is not subject to lay observation, 
and requires medical expertise.  See Velez.  

The only medical evidence of a nexus to service was provided 
by Dr. Ketchum, who based his statement on history provided 
by the veteran, which as has been discussed above, is 
inconsistent with the contemporaneous evidence.  The Board is 
not bound to accept medical opinions based on inaccurate 
history; "[t]heir diagnoses can be no better that the facts 
alleged by the appellant."  Swann v. Brown, 5 Vet.App. 231, 
233 (1993).  Further, Dr. Ketchum did not address the 
question presented in this portion of the decision-whether 
symptoms in service, not diagnosed as peptic ulcer disease at 
the time, were part of a single disease process that was 
later diagnosed as peptic ulcer disease.  Thus, Dr. Ketchum's 
opinion does not provide the needed nexus to well-ground the 
claim.  

Nevertheless, if there is competent evidence of chronicity in 
service, and competent evidence that the veteran still has 
the same disability, the claim is well-grounded, pursuant to 
38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 489 
(1997).  However, for the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  38 C.F.R. § 
3.303(b) (1998).  As noted above, we have found clear and 
convincing evidence against a showing of chronic ulcer 
disease in service.  

Although section 1154(b) does not obviate the requirement of 
a nexus, lay testimony may be used to show continuity of 
symptomatology, under 38 C.F.R. § 3.303(b) (1998), as well as 
a nexus, if the matter is subject to lay observation.  Arms, 
at 195; Savage v. Gober, 10 Vet.App. 489 (1997).  
Nevertheless, while continuity is determined by symptoms and 
not treatment, and, therefore, lay evidence will typically 
suffice, there must also be competent, usually medical, 
evidence of a nexus between the current symptoms and the 
continuity of symptoms.  Savage. 

As to "current" symptoms, peptic ulcer disease was clearly 
demonstrated during the 1971 hospitalization, and peptic 
ulcer disease is a chronic disease; therefore, subsequent 
manifestations are considered to be of the same disease 
process.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (1998); 
see Savage.  Subsequently, the veteran underwent several 
surgical procedures, and the post-operative residuals cannot 
be dissociated from the ulcer disease diagnosed in 1971, over 
three years after service.  Thus, to meet the requirement of 
"current" symptoms, there must be competent evidence of 
continuity from inservice symptoms to the ulcer disease 
diagnosed in 1971, and of a nexus between these symptoms and 
the ulcer diagnosed at that time.  

While the veteran's statements are competent to establish 
continuity, the nexus between these symptoms and diagnosed 
ulcer disease requires medical expertise.  See Velez.  Dr. 
Ketchum's opinion does not provide the required nexus, 
because his opinion was not based on the facts as alleged for 
service connection on this basis, and his opinion was based, 
in part, upon evidence of abnormal X-ray findings in service, 
whether or not diagnosed as ulcer disease, whereas the 
service medical evidence shows normal findings, a direct 
contradiction. 

Moreover, even assuming that Dr. Ketchum's medical opinion 
dated in 1991 does provide the requisite nexus to service, 
there is clear and convincing evidence against the claim.  In 
this regard, the 1971 hospitalization report, which contains 
a detailed history of duodenal ulcer disease diagnosed by 
upper gastrointestinal series in 1962, with a one year 
history of increasing pain prior to the 1971 admission, and 
no other prior diseases, weighs against the claim, since, 
although silent as to service, it purports to report the 
history of the condition.  See Arms.  In contrast, the 1972 
and 1973 hospital reports may not be considered, because the 
histories do not contain the necessary specificity as to be 
considered affirmative evidence.  

Also weighing against the claim is another report from Dr. 
Ketchum, dated in January 1984.  At that time, upon the 
veteran's discharge following a month's hospitalization, Dr. 
Ketchum noted that the veteran was a salesman for a large 
insurance company, and that he had developed ulcers as "a 
consequence of his heavy work load."  The remainder of the 
medical evidence relates the onset of peptic ulcer disease to 
1971, and attributes the cause to factors such as alcoholism 
present at that time, a stressful job, depression, and 
personality characteristics.  No mention of service as the 
onset was shown in the medical evidence prior to 1990.  Dr. 
Ketchum, who first made such a connection, did not begin 
treating the veteran until 1983, and his own early records 
and letters did not ascribe the onset of the disease to 
service.  Thus, there is clear and convincing evidence 
rebutting the presumption of service connection on a direct 
basis.  

C.  Service connection secondary to PTSD

The veteran also contends that peptic ulcer disease developed 
secondary to PTSD.  PTSD was diagnosed in 1990 and 1991, and 
the veteran was evaluated 100 percent disabled due to PTSD 
effective in 1991.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  Additionally, 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet.App. 439 (1995).  A 
well-grounded claim for service connection on a secondary 
basis requires competent evidence, generally medical, of 
current disability, and of a nexus between current disability 
and a service-connected disability.  Reiber v. Brown, 7 
Vet.App. 513 (1995).  In this case, the statement of Dr. 
Ketchum, concluding that combat stress contributed to the 
development of ulcer disease, provides the required nexus to 
well-ground the claim.  

In discussing the merits of the case, 38 U.S.C.A. § 1154(b) 
does not apply where the question is whether one disease 
caused another.  See Libertine v. Brown, 9 Vet.App. 521 
(1996).  The evidence in the veteran's favor consists of the 
statement of Dr. Ketchum who concluded that combat stress 
contributed to the development of ulcer disease.  However, 
the other psychiatrists and physicians who have treated 
and/or evaluated the veteran attributed the onset of his 
ulcer disease to major depression and/or stress from the 
veteran's job for 13 years after service, from 1971 to 1984, 
and/or alcoholism, present until about 1977.  Indeed, in 
1984, Dr. Ketchum himself attributed the cause of the 
veteran's ulcer disease to his postservice job as an 
insurance salesman.  

In addition, a VA gastrointestinal examination in May 1996 
explicitly resulted in the conclusion that ulcer disease was 
not caused or contributed to by PTSD.  This statement 
outweighs Dr. Ketchum's statement, notwithstanding the more 
detailed opinion provided by the latter, in part because it 
is contrary to his own earlier opinion.  In addition, the VA 
examiner's conclusions were based on a review of the 
objective record, while Dr. Ketchum based his opinion in part 
on the veteran's statements which are contradicted by the 
record.  The veteran states that he began experiencing 
abdominal pain after exposure to a stressor, and this 
contention formed the basis for Dr. Ketchum's opinion in 
October 1991.  At that time, the veteran expressly told Dr. 
Ketchum that he had had no prior stomach problem requiring 
treatment.  

However, the history provided to Dr. Ketchum contained 
statements inconsistent with the history that the veteran 
provided in connection with the hospitalizations in 1971, 
1972, and 1973, all of which reported a lengthy, 10 to 11 
year, history of ulcer disease.  It should be stressed that 
this history is not presented in an effort to establish pre-
existence, but, rather, for the purpose of assessing the 
credibility of the statements provided by the veteran to Dr. 
Ketchum and the weight to be accorded Dr. Ketchum's 
conclusions based thereon.  Since these statements are 
inconsistent with both the service medical records, which 
report a history of earlier treatment, and the histories that 
the veteran provided in connection with his first three post-
service hospitalizations, they serve to further diminish the 
probative value to be accorded to Dr. Ketchum's conclusions.  
Hence, there is more than a preponderance of the evidence 
against the claim for service connection for peptic ulcer 
disease on a secondary basis.

Finally, the preponderance of the evidence is against a 
finding that nonservice-connected peptic ulcer disease was 
aggravated by PTSD.  In this regard, again, we place more 
weight on the VA physician's report, based on access to a 
more objective and contemporaneous account of the relevant 
history, than Dr. Ketchum's report based in significant part 
on an inaccurate history.  


ORDER

Service connection for residuals of peptic ulcer disease is 
denied.


		
      JEFF MARTIN
	Member, Board of Veterans' Appeals


 

